DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Preliminary Amendment, received 7-7-2020, is acknowledged.  Claims 3, 4, 7, and 18 have been amended.  Claims 21-26 have been canceled.
Claims 1-20 are pending and under consideration.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 011, line 5, "C. diff." should be "C. difficile".
Paragraph 070, line 4, "e.g." should be in italics for consistency with the rest of the specification.
Paragraph 073, line 5, "C. diff." should be "C. difficile".
Paragraph 074, line 5, "C. diff." should be "C. difficile".
Paragraph 083, line 3, "C. diff." should be "C. difficile".
Paragraph 0131, all bacterial names should be in italics.
Paragraph 0133, line 4, "C. diff." should be "C. difficile".
Paragraph 0145, line 4, "C. difficile" should be "C. difficile".
Paragraph 0174, line 6, "and" should not be in italics; all bacterial names should be in italics.
 Paragraph 0175, all bacterial names should be in italics.
Page 62, in embodiment 52, line 3, "C. diff." should be "C. difficile".
Page 69, in embodiment 98, line 3, "C. diff." should be "C. difficile".
C. diff." should be "C. difficile".
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following:  line 3, "C. diff." should be "C. difficile".
Appropriate correction is required.
Claim 4, 16, and 17 are objected to because they depend from rejected claims.  Appropriate correction is required.

Applicant is advised that should claim 7 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 11 is the pharmaceutical composition of claim 7, wherein said pharmaceutical composition is for oral administration.
	The recitation "wherein said pharmaceutical composition is for oral administration" is merely an intended use of the pharmaceutical composition of claim 7, and, thus places no patentable distinction on claim 11 over claim 7.
Applicant is advised that should claim 7 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 15 is the pharmaceutical composition of claim 7, wherein said pharmaceutical composition is effective for treating one or more disorders selected from the group consisting of recurrent or primary C. diff. infection, autism spectrum disorder (ASD), ulcerative colitis, Crohn’s disease, and irritable bowel syndrome.	
	The recitation "wherein said pharmaceutical composition is effective for treating one or more disorders selected from the group consisting of recurrent or primary C. diff. infection, autism spectrum disorder (ASD), ulcerative colitis, Crohn’s disease, and irritable bowel syndrome" is merely an inherent property of the pharmaceutical composition of claim 7, and, thus places no patentable distinction on claim 11 over claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is the pharmaceutical composition of claim 4, wherein said reducing agent is cysteine selected from the group consisting of D-cysteine and L-cysteine, or sodium abscorbate.
	It is unclear what is in the group.  If the group is three components, then it is recommended that the claim be amended to recite "wherein said reducing agent is selected from the group consisting of D-cysteine, L-cysteine, or sodium abscorbate.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is the pharmaceutical composition of claim 5, wherein said reducing agent comprises about 0.025% cysteine.
	The recitation "reducing agent comprises about 0.025% cysteine" is unclear as to what constitutes the other 99.975%, and what is this percentage based upon.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is the pharmaceutical composition of claim 1. wherein said fecal microbe preparation comprises a non-selected and substantially complete fecal microbiota preparation from a single donor.
	It is unclear what is meant by "substantially complete" because the specification, paragraph 031, define "substantially" as "used herein, the term "substantially", when used to modify a quality, generally allows certain degree of variation without that quality being lost. For example, in certain 10 aspects such degree of variation can be less than 0.1%, about 0.1%, about 0.2%, about 0.3%, about 0.4%, about 0.5%, about 0.6%, about 0.7%, about 0.8%, about 0.9%, about 1%, between 1-2%, between 2-3%, between 3-4%, between 4-5%, or greater than 5%".
	It is unclear what quality is modify, and, what degree of modification is being claimed.
	Claims 8-15 depend from claim 7, but do not clarify the issue.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is the method of claim 16, wherein said liquid fecal microbe preparation is obtained from fecal material without culturing fecal microbes in said fecal material.
	It is unclear if said fecal microbes are cultured "in" fecal material, or, if said fecal microbes "from" said fecal material are cultured in vitro is a culture medium.
Claims 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for frozen fecal microbe compositions capable of being thawed at least once without loss of microbial cell membrane integrity of more than 50% wherein said fecal microbe composition comprise trehalose concentrations >15%, combined with 0.025% w/v L-Cysteine, does not reasonably provide enablement for concentrations of trehalose <15% without the presence of 0.025% w/v L-Cysteine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.	
	Claim 19 is a frozen fecal microbe composition comprising trehalose, wherein said frozen fecal microbe composition is capable of being thawed at least once without loss of microbial cell membrane integrity of more than 50%.
	Claim 20 is the frozen fecal microbe composition of claim 19, wherein said composition further comprises cysteine selected from the group consisting of D-cysteine and L-cysteine.
	The specification teaches that a frozen fecal microbe composition comprising trehalose, wherein said frozen fecal microbe composition is capable of being thawed at least once without loss of microbial cell membrane integrity of more than 50% is only obtained using a trehalose concentration of 15% w/v, combined with 0.025%w/v L-Cysteine.
	However, the scope of the claim encompasses any trehalose concentration (e.g., 0.00001%), and, with trehalose being the sole component added to fecal microbe compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,901,603.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to at least one pharmaceutical composition embodiment in common.
Claims 1-3, 7-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,821,138.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to at least one pharmaceutical composition embodiment in common.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 28, 2021